PER CURIAM.
The petition is granted and Kenneth Lynn Mason is hereby granted belated appeal from judgment and sentence in Clay County case number 2007-CF-000740. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
Counsel shall be appointed to represent petitioner on direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, DAVIS, and ROWE, JJ., concur.